DISMISS; and Opinion August 18, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01479-CR
                                      No. 05-14-01480-CR

                      MARCUS STEVE MCCLARITY, JR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-56375-R, F14-56269-R

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

141479F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

MARCUS STEVE MCCLARITY, JR,                       On Appeal from the 265th Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. F10-56375-R.
No. 05-14-01479-CR        V.                      Opinion delivered per curiam before Justices
                                                  Fillmore, Myers, and Evans.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 18th day of August, 2015.
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

MARCUS STEVE MCCLARITY, JR,                       On Appeal from the 265th Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. F14-56269-R.
No. 05-14-01480-CR        V.                      Opinion delivered per curiam before Justices
                                                  Fillmore, Myers, and Evans.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 18th day of August, 2015.